IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1630
                            Filed November 27, 2019


IN THE INTEREST OF V.K., C.K., and I.K.,
Minor Children,

T.G., Mother,
       Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Madison County, Brendan Greiner,

District Associate Judge.



      A mother appeals the termination of her parental rights to her three minor

children. AFFIRMED.



      Julie A. Forsyth of Forsyth Law Office, P.L.L.C., Winterset, for appellant

mother.

      Thomas J. Miller, Attorney General, and Ellen Ramsey-Kacena, Assistant

Attorney General, for appellee State.

      Shireen Carter, Clive, attorney and guardian ad litem for minor children.



      Considered by Vaitheswaran, P.J., and Potterfield and Mullins, JJ.
                                          2


MULLINS, Judge.

       A mother appeals the termination of her parental rights to her three children,

born in 2008, 2011, and 2014.1 She argues termination is contrary to the children’s

best interests and the court should have established a guardianship in the

children’s maternal grandparents rather than terminate her parental rights.

I.     Background Facts and Proceedings

       This family has prior involvement with the Iowa Department of Human

Services (DHS).2 The mother and children again came to the attention of DHS in

January 2018 due to the mother’s use of methamphetamine while caring for the

children, untreated mental-health issues, and homelessness. The children were

removed from the mother’s care in February, upon which they were placed with

their maternal grandparents, with whom they had already been living. The children

were adjudicated to be in need of assistance in April upon stipulation of the parties.

The same month, the mother tested positive for methamphetamine and

amphetamines. Over the next several months, the mother did not engage in

services. She was arrested several times. She continued to exhibit indicators of

drug use. She began a new relationship with a man who subjected her to domestic

violence.

       The mother began engaging in mental-health therapy and substance-abuse

treatment in September, at which time she tested negative for drugs but positive




1
  The children’s father’s parental rights were also terminated. He does not appeal.
2
  The older two children were removed from their parents’ care as a result of domestic
violence in the home. The case was closed in 2013 upon the understanding that the
parents were no longer in a relationship. However, the youngest child was born to the
parents about eighteen months later.
                                           3


for alcohol. The mother consistently attended substance-abuse treatment; she

tested negative for drugs from October 2018 through May 2019.

       In January 2019, as a result of the mother’s engagement in substance-

abuse and mental-health treatment and clean drug screens, she was granted an

additional six months to work toward reunification. The mother tested positive for

marijuana and alcohol in May and again tested positive for alcohol in June. In July,

the maternal grandparents allowed the mother to move into the home. It became

apparent that she engaged in heavy alcohol consumption. The DHS worker

described    the   mother’s    situation       as   “cross   addiction”—trading   her

methamphetamine abuse for alcohol abuse.

       Due to the mother’s inability to demonstrate long-term sobriety, DHS

modified its permanency goal to termination.          The State filed its termination

petitions in August. The level of the mother’s alcohol use continued to be a

concern at the time of the termination hearing in September. She was also

homeless at the time of the hearing. The children have remained in the home of

the maternal grandparents before and during the proceedings. The grandparents

intend to adopt upon termination. They have no interest in the establishment of a

guardianship. Ultimately, the juvenile court terminated the mother’s parental rights

under Iowa Code section 232.116(1)(f) (2019). As noted, the mother appeals.

II.    Standard of Review

       We review termination proceedings de novo. In re L.T., 924 N.W.2d 521,

526 (Iowa 2019). Our primary consideration is the best interests of the children,

In re J.E., 723 N.W.2d 793, 798 (Iowa 2006), the defining elements of which are
                                         4

the children’s safety and need for a permanent home. In re H.S., 805 N.W.2d 737,

748 (Iowa 2011).

III.   Analysis

       The mother does not challenge the sufficiency of the evidence supporting

the statutory ground for termination cited by the juvenile court. Instead, she argues

termination is contrary to the children’s best interests and the court should have

established a guardianship in the children’s maternal grandparents rather than

terminate her parental rights.

       As to the mother’s best-interests challenge, she only challenges specific

factual findings made by the juvenile court; she does not make any specific

argument as to how consideration of the statutory factors contained in Iowa Code

section 232.116(2) renders termination contrary to the children’s best interests. In

determining whether termination is in the best interests of a child, we “give primary

consideration to the child’s safety, to the best placement for furthering the long-

term nurturing and growth of the child, and to the physical, mental, and emotional

condition and needs of the child.” Iowa Code § 232.116(2).

       The mother has made great strides in these proceedings and we commend

her for her efforts. She has meaningfully engaged in substance-abuse and mental-

health treatment and her progress in the same showed promise. However, this

thirty-two-year-old mother has a long history of abusing illegal substances, dating

back to before she was a teenager.        She has admittedly abused marijuana,

methamphetamine, cocaine, and pain killers. While she has experienced periods

of sobriety, her own testimony shows she has always reverted to a life of

intoxicated stupor. After a period of progress and a resulting extension to work
                                         5


toward reunification, the mother began down that path again during these

proceedings, turning to marijuana and alcohol. Most troubling is the fact that the

mother engaged in excessive alcohol use when she was living with the children

and maternal grandparents. “We hold no crystal ball, and to some extent, the

[best-interests] determination must be made upon past conduct.” In re M.M., No.

16-1685, 2016 WL 7395788, at *4 (Iowa Ct. App. Dec. 21, 2016). Addiction is a

crippling affliction. While we hope the mother prevails in her battle with substance

abuse, “we cannot deprive a child of permanency after the State has proved a

ground for termination” upon such sentiments. See In re A.B., 815 N.W.2d 764,

777 (Iowa 2012). The mother has had ample time to get her substance abuse in

check; while she has made significant progress on the methamphetamine front,

she turned to alcohol abuse instead. Further, the children have been out of the

mother’s care since before they were formally removed. The record indicates the

grandparents have been the children’s primary caregivers for most of their lives.

“It is simply not in the best interests of children to continue to keep them in

temporary foster homes while the natural parents get their lives together.” Id. at

778 (quoting In re C.K., 558 N.W.2d 170, 175 (Iowa 1997)).

      This is unquestionably one of those unfortunate cases in which a parent

makes commendable progress but not enough to have their children returned to

their care and matters simply reach a point at which the children’s best interests

command permanency and stability.

      There are a number of stern realities faced by a juvenile judge in any
      case of this kind. Among the most important is the relentless
      passage of precious time. The crucial days of childhood cannot be
      suspended while parents experiment with ways to face up to their
      own problems. Neither will childhood await the wanderings of judicial
                                          6


       process. The child will continue to grow, either in bad or unsettled
       conditions or in the improved and permanent shelter which ideally,
       at least, follows the conclusion of a juvenile proceeding.
               The law nevertheless demands a full measure of patience
       with troubled parents who attempt to remedy a lack of parenting
       skills. In view of this required patience, certain steps are prescribed
       when termination of the parent-child relationship is undertaken under
       Iowa Code chapter 232. But, beyond the parameters of chapter 232,
       patience with parents can soon translate into intolerable hardship for
       their children.

In re A.C., 415 N.W.2d 609, 613 (Iowa 1987). The children are in a relative

placement that plans to adopt. The children are integrated into this familial setting,

which, unlike the mother, has provided and can continue to provide for their

physical, mental, and emotional needs. Continued stability and permanency in this

home are in this children’s best interests. See Iowa Code § 232.116(2)(b); cf. In

re M.W., 876 N.W.2d 212, 224–25 (2016) (concluding termination was in best

interests of children where children were well-adjusted to placement, the

placement parents were “able to provide for their physical, emotional, and financial

needs,” and they were prepared to adopt the children). While we recognize a bond

exists between the mother and children, see Iowa Code § 232.116(3)(c), we find

the children’s interests are best served by termination.

       The mother alternatively requests that a guardianship be established in the

maternal grandparents in lieu of termination. “[A] guardianship is not a legally

preferable alternative to termination.” In re A.S., 906 N.W.2d 467, 477 (Iowa 2018)

(quoting In re B.T., 894 N.W.2d 29, 32 (Iowa Ct. App. 2017)). Although section

232.104(2)(d) allows for the establishment of a guardianship as a permanency

option, section 232.104(3) requires “a judicial determination that [such a] planned

permanent living arrangement is the best permanency plan for the child[ren].” See
                                          7

B.T., 894 N.W.2d at 32–33. Determining the best permanency plan for a child is

a best-interests assessment. A guardianship, rather than termination, would not

promote stability or provide permanency to the children’s lives. See In re R.S.R.,

No. 10-1858, 2011 WL 441680, at *4 (Iowa Ct. App. Feb. 9, 2011) (“So long as a

parent’s rights remain intact, the parent can challenge the guardianship and seek

return of the child[ren] to the parent’s custody.”). Furthermore, the record discloses

the establishment of a guardianship would impose financial hardship on the

grandparents and, by extension, the children. We conclude the establishment of

a guardianship in lieu of termination would be contrary to the children’s best

interests.

IV.    Conclusion

       We conclude termination of the mother’s parental rights is in the children’s

best interests and the establishment of a guardianship in lieu of termination is

inappropriate under the circumstances of this case. We affirm the termination of

the mother’s parental rights.

       AFFIRMED.